Exhibit 10.31

ENBRIDGE EMPLOYEE SERVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

ENBRIDGE EMPLOYEE SERVICES, INC.

- and -

C. Gregory Harper

Dated as of January 30, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION      1   

1.1  

   Definitions      1    ARTICLE 2 EMPLOYMENT      5   

2.1  

   Position, Duties and Responsibilities of Executive      5   

2.2  

   Term of Agreement      5   

2.3  

   Termination of Agreement upon Disability of Executive      5   

2.4  

   Termination of Agreement by the Corporation for Cause      5   

2.5  

   Termination of Employment by the Corporation or the Executive for Other
Reason      5   

2.6  

   Release Agreement      7    ARTICLE 3 CONFIDENTIAL INFORMATION AND
RESTRICTIVE COVENANTS      8   

3.1  

   Access to Confidential Information and Specialized Training      8   

3.2  

   Agreement Not to Use or Disclose Confidential Information      8   

3.3  

   Duty to Return Company Documents and Property      8   

3.4  

   Non-Solicitation Restriction      8   

3.5  

   No-Recruitment Restriction      9   

3.6  

   Reformation      9   

3.7  

   No Previous Restrictive Agreements      9   

3.8  

   Remedies      9   

3.9  

   No Disparaging Comments      10   

3.10

   Company Documents and Property      10   

3.11

   Legal Fees and Expenses      10    ARTICLE 4 GENERAL PROVISIONS      10   

4.1  

   Matters Relating to Section 409A of the Code      10   

4.2  

   Withholdings; Right of Offset      11   

4.3  

   Nonalienation      11   

4.4  

   Successors and Assigns      11   

4.5  

   Notice      12   

4.6  

   Severability      12   

4.7  

   No Third Party Beneficiaries      12   

4.8  

   Waiver of Breach      12   

4.9  

   Survival of Certain Provisions      13   

4.10

   Entire Agreement; Amendment and Termination      13   

4.11

   Interpretive Matters      13   

4.12

   Governing Law; Jurisdiction      13   

4.13

   Executive Acknowledgment      14   

4.14

   Counterparts      14   

SCHEDULE A

     A-1   

 

i



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective the 30th day of January 2014
(the “Effective Date”) by and between:

ENBRIDGE EMPLOYEE SERVICES, INC. (hereinafter called the “Corporation” or the
“Company”)

- and -

C. Gregory Harper (hereinafter called the “Executive”).

WHEREAS:

 

  (a) the Executive is an executive of the Corporation and is considered by the
Board of Directors of the Corporation and by Enbridge, Inc. to be a valued
employee of the Corporation who has acquired outstanding and special skills and
abilities and an extensive background in and knowledge of the Corporation’s
business and the industry in which it is engaged; and

 

  (b) the Board of Directors recognizes that it is essential, in the best
interests of the Corporation, that the Corporation retain the continuing
dedication of the Executive to his office and employment and that this can best
be accomplished if the personal uncertainty facing the Executive in the event of
a Corporation initiated termination of employment of the Executive is
alleviated;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, it is hereby agreed as set forth below.

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Definitions. In addition to the terms defined in the text hereof, terms with
initial capital letters as used herein have the meanings assigned to them below,
for all purposes of this Agreement, or as set out in the Definitions Appendix
hereto, unless the context reasonably requires a broader, narrower or different
meaning. The Definitions Appendix is part of this Agreement and incorporated
herein.

 

  (a) “Affiliate” a Person shall be deemed to be an Affiliate of another Person
if one of them is controlled by the other or both are controlled by the same
Person, and if two Persons are Affiliates of the same Person at the same time
they are deemed to be Affiliates of each other, including, without limitation,
Enbridge, Inc. is an Affiliate of the Corporation.

 

  (b) “Annual Compensation” means the sum of the Annual Salary and the Annual
Incentive Bonus.

 

  (c) “Annual Incentive Bonus” means the annual incentive bonus of the Executive
under the Corporation’s short term incentive plan.

 

  (d) “Annual Salary” means the annual salary of the Executive established by
the HRCC and payable by the Corporation or its Affiliates, determined as at the
end of the month immediately preceding the month in which the termination of
employment occurs and if at the relevant time an annual salary level has not
been established, it shall be calculated by multiplying by 12 the monthly salary
of the Executive in effect for the month preceding the month containing the
Termination Date pursuant to Article 2.

 

  (e) “Business Day” means any Monday through Friday, excluding any such day on
which banks are authorized to be closed in Texas.

 

1



--------------------------------------------------------------------------------

  (f) “Cause” means any of the following: (a) dishonesty, including without
limitation by engaging in any act involving fraud, conversion, misappropriation
or embezzlement (other than non-recurring acts involving de minimis sums), which
is not the result of an inadvertent or innocent mistake, of Executive with
respect to the Company or any Affiliate; (b) willful misfeasance or nonfeasance
of any duty by Executive under this Agreement that has the effect of injuring
the reputation, business, or business relationships of the Company or any
Affiliate, or any of their respective officers, directors, or employees;
(c) violation by Executive of any term of this Agreement or any other agreement
between Executive and the Company in any material respect; (d) conviction of
Executive of (i) any felony, (ii) any other crime involving moral turpitude, or
(iii) any other crime (other than a vehicular offense) which could reflect, in
some material fashion, unfavorably upon the Company or any Affiliate; or
(e) Executive’s (i) failure to perform any of his material fiduciary duties to
the Company or any Affiliate, (ii) failure to make full disclosure to the
Company of any business opportunity pertaining to the business of the Company or
an Affiliate of which he has direct knowledge, (iii) taking any action which he
knows, or should have known, does not comply with the law as applicable to his
employment including, without limitation, the United States Foreign Corrupt
Practices Act; or (f) failure to follow the lawful written instructions of the
Company’s Chairman of the Board, its Board of Directors, or its Compensation
Committee, with respect to any material matter, provided that such instructions
were within the scope of the duties and not in violation of this Agreement.
Before the Company can terminate Executive for Cause pursuant to clause (a),
(b), (c), (e) or (f) above, the Board of Directors shall give Executive written
Notice of any alleged violation of said provision. In each case, only after
receipt of Notice which specifically identifies the manner and sets forth
specific facts, circumstances and examples of which the Board of Directors
believes that Executive has breached this Agreement and his continued willful
failure to cure such breach or nonperformance to the satisfaction of the Company
within the time period set by the Board of Directors, but in no event less than
ten (10) Business Days after Executive’s receipt of such Notice.

For purposes of this definition, no act or failure to act on Executive’s part
shall be deemed “willful” unless it is done or omitted by Executive without his
reasonable belief that such action or omission was in the best interest of the
Company or an Affiliate (assuming disclosure of the pertinent facts, any action
or omission by Executive after consultation with, and in accordance with the
advice of, legal counsel reasonably acceptable to the Company shall be deemed to
have been taken in good faith and to not be “willful” for purposes of this
Agreement).

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended, or its
successor. References herein to any Section of the Code shall include any
successor provisions of the Code.

 

  (h) “Confidential Information” means any information or material known to, or
used by or for, the Company or an Affiliate (whether or not owned or developed
by the Company or an Affiliate and whether or not developed by Executive) that
is not generally known by other Persons in the Business. For all purposes of the
Agreement, Confidential Information includes, but is not limited to, the
following: all trade secrets of the Company or an Affiliate; all non-public
information that the Company or an Affiliate has marked as confidential or has
otherwise described to Executive (either in writing or orally) as confidential;
all non-public information concerning the Company’s or Affiliate’s products,
services, prospective products or services, research, designs, prices, costs,
marketing plans, marketing techniques, studies, test data, suppliers and
contracts; all business records and plans; all personnel files; all financial
information of or concerning the Company or an Affiliate; all information
relating to the Company’s operating system software, application software,
software and system methodology, hardware platforms, technical information,
inventions, computer programs and listings, source codes, object codes,
copyrights and other intellectual property; all technical specifications; any
proprietary information belonging to the Company or an Affiliate; all computer
hardware or software manuals of the Company or an Affiliate; all Company or
Affiliate training or instruction manuals; all Company or Affiliate electronic
data; and all computer system passwords and user codes.

 

2



--------------------------------------------------------------------------------

  (i) “Defined Benefit Pension Plan” means the Corporation’s defined benefit
pension plan, entitled “Enbridge Employee Services, Inc. Employees’ Pension
Plan”, as amended or replaced from time to time in accordance with the terms of
such pension plan.

 

  (j) “Disability” shall mean that Executive is entitled to receive long term
disability (“LTD”) income benefits under the LTD plan or policy maintained by
the Company or an Affiliate that covers Executive. If, for any reason, Executive
is not covered under such LTD plan or policy, then “Disability” shall mean a
“permanent and total disability” as defined in Code Section 22(e)(3) and
Treasury regulations thereunder. Evidence of such Disability shall be certified
by a physician acceptable to both the Company and Executive. In the event that
the Parties are not able to agree on the choice of a physician, each shall
select one physician who, in turn, shall select a third physician to render such
certification. All costs relating to the determination of whether Executive has
incurred a Disability shall be paid by the Company. Executive agrees to submit
to any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he has a Disability.

 

  (k) “Dispute” means any dispute, disagreement, controversy, claim, or cause of
action arising in connection with or relating to this Agreement or Executive’s
employment or termination of employment hereunder, or the validity,
interpretation, performance, breach, modification or termination of this
Agreement.

 

  (l) “Employment Period” means the entire period from the Effective Date
through the date of Executive’s Termination Date, for whatever reason.

 

  (m) “Good Reason” means, with respect to Executive, the occurrence of any one
or more of the following events which first occurs during the Employment Period,
except as a result of actions taken in connection with termination of
Executive’s employment for Cause or Disability, and without Executive’s specific
written consent:

 

  (i) a material decrease in the reporting relationships of the Executive,
excluding a change whereby the Executive ceases to directly report to the most
senior executive officer of the Corporation (as of the date hereof, the
President and Chief Executive Officer) and of its control person, if any, and
directly reports to another senior executive officer of the Corporation or of
its control person, if any, provided the Executive remains a member of the most
senior formal groups or committees (as of the effective date hereof its
Executive Leadership Team) involved in corporate stewardship of the Corporation
and of its control person, if any;

 

  (ii) a material decrease in the Executive’s title, position, responsibilities
or powers;

 

  (iii) a reduction in the Annual Salary (excluding the Annual Incentive Bonus)
of the Executive;

 

  (iv) a reduction in the value of the Executive’s pension benefits (including
without limiting the generality of the forgoing except for a reduction that
affects other similarly situated employees in the Defined Benefit Pension Plan
or the Supplemental Benefit Pension Plan); or

 

  (v) a material reduction in the value of the Executive’s other employee
benefits, plans and programs, other than a reduction in the value of the
Executive’s Annual Incentive Bonus as a result of the normal application of the
performance criteria under the Annual Incentive Bonus.

Notwithstanding the foregoing definition of “Good Reason”, Executive cannot
terminate his employment under the Agreement for Good Reason unless Executive
(1) first provides written Notice to the Company’s Chief Executive Officer or
Board of Directors of the event (or events) that Executive believes constitutes
a Good Reason event (above) within one hundred eighty (180) days from the first
occurrence date of such event, and (2) provides the Company with at least 30
Business Days to cure, correct or mitigate the Good Reason event so that it
either (A) does not constitute a Good Reason event hereunder or (B) Executive
specifically agrees, in writing, that after any such modification or

 

3



--------------------------------------------------------------------------------

accommodation by the Company, such event does not constitute a Good Reason event
hereunder. For greater clarity, the said 30-day notice may be given at any time
up to the 150th day of the said 180-day period.

 

  (n) “Human Resources and Compensation Committee” or “HRCC” means the committee
of the Board of Directors of Enbridge, Inc. from time to time appointed to fix
the remuneration of executives of the Corporation or, if such committee has not
been appointed, means the Board of Directors of the Corporation.

 

  (o) “Notice” means a written communication complying with Section 4.5
(“Notify” has the correlative meaning).

 

  (p) “Notice of Termination” means a written Notice which (a) indicates the
specific termination provision in the Agreement that is being relied upon,
(b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (c) if the Termination Date is
other than the date of receipt of such Notice, specifies the termination date
(which date shall be not more than sixty (60) days after the giving of such
Notice). Any termination of Executive by the Company for Cause, or by Executive
for Good Reason, shall be communicated by Notice of Termination to the other
Party. The failure by Executive or the Company, as applicable, to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or Cause shall not waive any right of such Party, or preclude
such Party from asserting, such fact or circumstance in enforcing such Party’s
rights.

 

  (q) “Party” means the Corporation or Executive, and “Parties” means the
Corporation and Executive.

 

  (r) “Pensionable Bonus” means the portion of Annual Incentive Bonus which is
used under the Defined Benefit Pension Plan and the Supplemental Benefit Pension
Plan to determine final or best average earnings;

 

  (s) “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

 

  (t) “Release” means a release agreement, in such form as is prepared and
delivered by the Company to Executive. The Release shall not release any claim
by or on behalf of Executive for any payment or other benefit that is required
under this Agreement prior to the receipt thereof, except as may otherwise be
agreed to by Executive.

 

  (u) “Retiring Allowance” shall have the meaning set out in Section 2.5(b).

 

  (v) “Specialized Training” includes the training the Company provides to
Executive that is unique to its business and enhances Executive’s ability to
perform his job duties effectively, which includes, without limitation,
orientation training, operation methods training, and computer and systems
training.

 

  (w) “Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the voting securities is owned,
directly or indirectly, by the Company.

 

  (x) “Supplemental Benefit Pension Plan” means the supplemental pension plan,
entitled “The Enbridge Supplemental Pension Plan for United States Employees”
and dated January 1, 2005, as amended or replaced from time to time in
accordance with the terms of such supplemental plan.

 

  (y) “Termination Date” means the date on which Executive’s employment
terminates with the Company and all Affiliates. Notwithstanding anything herein
to the contrary, the date on which a “separation from service” under Code
Section 409A is effective shall be the Termination Date with respect to any
payment or benefit to or on behalf of Executive that constitutes deferred
compensation that is subject to, and not exempt from or excepted under, Code
Section 409A.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

EMPLOYMENT

 

2.1 Position, Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation or its Affiliates, or the Executive’s
superiors, may from time to time prescribe and are currently contemplated by his
position as Executive Vice President, Enbridge Gas Pipelines, or substantially
equivalent duties and responsibilities. Except as may be authorized by the Board
of Directors of the Corporation, or by the Executive’s superiors from time to
time, the Executive shall devote the whole of his time to the Executive’s duties
hereunder and shall use his best efforts to promote the interests of the
Corporation and its Affiliates.

Executive acknowledges and agrees that he owes a fiduciary duty of loyalty,
fidelity, and allegiance to use his best efforts to act at all times in the best
interests of the Company and its Affiliates. In keeping with these duties, the
Executive shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business, and he shall not appropriate
for the Executive’s own benefit any business opportunity concerning the subject
matter of this fiduciary relationship.

 

2.2 Term of Agreement

The term of this Agreement shall commence on the Effective Date and shall
continue in effect to and including the earliest of:

 

  (a) the effective date of the retirement of the Executive in accordance with
the retirement policy established for senior employees of the Corporation, as
determined by the Corporation;

 

  (b) the Executive is terminated for Cause or the effective date of his
resignation other than pursuant to Section 2.5(a)(ii) (Good Reason termination);

 

  (c) the death of the Executive; or

 

  (d) the effective date that the employment of Executive is terminated for any
other reason except pursuant to Section 2.2(a), (b) or (c) above.

In the event of Executive’s termination pursuant to Section 2.2(a), (b) or (c),
he shall not be entitled to any separation benefits under Section 2.5.

 

2.3 Termination of Agreement upon Disability of Executive

In the event of Executive’s Disability, the employment of Executive may be
terminated by the Corporation on 30 days’ prior written Notice to Executive. In
the event of Executive’s termination for Disability, he shall be entitled to
receive the separation benefits under Section 2.5.

 

2.4 Termination of Agreement by the Corporation for Cause

The Corporation may terminate Executive’s employment with the Company and its
Affiliates, at any time and without advance Notice to the Executive, for Cause.
In such event, the Corporation shall provide a Notice of Termination to
Employee. In the event of Executive’s termination pursuant to this Section 2.4,
he shall not be entitled to any separation benefits under Section 2.5.

 

2.5 Termination of Employment by the Corporation or the Executive for Other
Reason

 

  (a) Except where such termination is pursuant to Sections 2.2(a), 2.2(b),
2.2(c) or 2.4, the provisions of this Section 2.5 shall apply:

 

  (i) where the Corporation involuntarily terminates the employment of the
Executive without Cause;

 

5



--------------------------------------------------------------------------------

  (ii) where the Executive terminates his employment with the Corporation for
Good Reason by providing the Corporation with a Notice of Termination; or

 

  (iii) where the Corporation terminates the employment of Executive pursuant to
Section 2.3 due to Executive’s Disability.

 

  (b) In the event of a termination of Executive’s employment for a reason
provided in Section 2.5(a), the Executive shall be entitled to receive, and the
Corporation shall pay to the Executive, a retiring allowance (the “Retiring
Allowance”) computed as hereinafter provided. The Retiring Allowance shall be
that amount which is equal to two (2) times the sum of:

 

  (i) the Annual Salary; and

 

  (ii) the average of the last two payments of the Annual Incentive Bonus paid
to the Executive (or only the last payment if there has not been more than one
Annual Incentive Bonus paid to the Executive) immediately preceding the
Termination Date, as determined by the Company.

 

  (c) In the event of a termination of Executive’s employment for a reason
provided in Section 2.5(a), in addition to the Retiring Allowance in accordance
with Section 2.5(b), the Executive shall be entitled to the following:

 

  (i) the Corporation shall pay to the Executive an Annual Incentive Bonus for
the calendar year in which the Termination Date occurs, which is the product
determined by a fraction (the numerator of which is the number of days of
employment for the Executive in that calendar year and denominator of which is
365) multiplied by the last Annual Incentive Bonus payment received by the
Executive, as determined by the Company. In addition, the Executive shall
receive all accrued and unpaid annual vacation pay to the Termination Date. In
addition, where the Executive holds rights under other plans to cash incentive
compensation (including without limiting the generality of the foregoing, any
performance stock units payable in cash) the Executive shall be paid for the
period in which he was employed a pro-rated amount (as determined under the
applicable incentive plan) that the Executive was employed through the
Termination Date in relation to the number of days in the applicable plan
period. Any such amounts shall be paid to the Executive in accordance with the
terms of such plan;

 

  (ii) the Corporation shall pay to the Executive the cash value of two times
the last annual flexible perquisite allowance provided to the Executive
immediately preceding the Termination Date under the Corporation’s executive
flexible perquisites program, less any amounts prepaid to the Executive but
unearned by Executive as of the Termination Date (as of the Effective Date, the
annual flexible perquisite allowance is $35,000);

 

  (iii) the Corporation shall pay to the Executive a lump sum payment that is
equivalent to the amount of the Corporation’s portion of contributions (which
excludes any employee elective contributions made by Executive from his
compensation) on behalf of the Executive that would have been made under the
Corporation’s 401(k) plan for a two-year period (based upon the base salary of
the Executive as of the Termination Date), as determined by the Company; and

 

  (iv) the Corporation shall reimburse the Executive for financial counselling
and/or career counselling assistance for the Executive up to a maximum of
$20,000, provided that Executive provides receipts satisfactory to the Company
and such expenses are incurred by Executive within one year following the
Termination Date.

 

  (d)

If the Executive has a vested benefit in the Defined Benefit Pension Plan and/or
the Supplemental Benefit Pension Plan (each referred to as a “Pension Plan”) on
the Termination Date, he will be paid an additional amount under this Agreement
(a “Pension Payout Amount”). The Pension Payout Amount is equal to the benefit
that would have accrued under the Pension Plan from the Termination Date for an
additional two-year period, as determined by the Company. The Pension Payout
Amount is

 

6



--------------------------------------------------------------------------------

  a cash benefit provided under this Agreement, and not under the Pension Plan.
If Executive does not have a vested benefit in the Pension Plan on the
Termination Date, he will not receive a Pension Payout Amount under this
Agreement.

For the purposes of determining Executive’s final or best average earnings, for
purposes of determining the Pension Payout Amount, the following factors will be
used:

 

  (i) the Executive’s salary for such year shall be deemed to be his Annual
Salary as of the Termination Date; and

 

  (ii) the Annual Incentive Bonus used in calculating the Pensionable Bonus for
each of such two additional years shall be deemed to be the average of the last
two payments of Annual Incentive Bonus paid to the Executive (or the last
payment if there has not been more than one Annual Incentive Bonus paid to the
Executive immediately preceding the Termination Date), as determined by the
Company.

 

  (e) If, as of the Termination Date, the Executive holds vested and exercisable
but unexercised stock options for the purchase of shares (or other securities)
under any of the Corporation’s or its Affiliates’ stock option plans, the
Executive shall be entitled to exercise all such stock options so held in
accordance with the terms of such plans and his stock option award agreements.
If the Executive holds options for the purchase of shares (or other securities)
under any of the Corporation’s or its Affiliates’ stock option plans which are
not vested at the Termination Date in a termination circumstance where this
Section 2.5 applies, the Corporation shall pay to the Executive a cash amount
that is equal to the excess, if any, of the fair market value of the shares (or
other securities) on the Termination Date over the exercise price for such
options. For this purpose, fair market value on the Termination Date shall mean
the last board lot sale price on the New York Stock Exchange (or such other
exchange on which the greatest volume of trading of such shares or other
securities took place for the 30 trading days prior to the Termination Date) for
Enbridge, Inc. on the last trading day prior to the Termination Date.

 

  (f) The amounts payable by the Corporation to the Executive pursuant to
Section 2.5 shall not be reduced by any amounts earned by the Executive after
the Termination Date.

 

  (g) All amounts paid by the Corporation to the Executive pursuant to
Section 2.5 shall satisfy and forever discharge all liabilities, claims or
actions that the Executive may or shall have against the Corporation, whether
arising from the termination of employment of the Executive or any other reason,
whether at common law, under statute or otherwise.

 

  (h) In consideration for the benefits provided for under this Section 2.5, the
Executive shall first execute and deliver the Release described in Section 2.6
to the Corporation.

 

2.6 Release Agreement

Notwithstanding any provision of this Agreement to the contrary, in order to
receive the separation benefits provided under Section 2.5 (the “Separation
Benefits”), Executive must first execute the Release (on a form provided by the
Company), in substantially the same form as set forth in Schedule A, whereby
Executive agrees to release and waive, in return for such Separation Benefits,
any claims that he may have against the Company and its Affiliates including,
without limitation, for unlawful discrimination or retaliation (e.g., Title VII
of the U.S. Civil Rights Act); provided, however, the Release shall not release
any claim by or on behalf of Executive for any payment or benefit that is due
and payable under the terms of this Agreement.

Executive must sign and return the executed Release within sixty (60) days of
the date of his receipt of the Release on or after the Termination Date. No
Separation Benefits shall be payable or provided by the Company unless and until
the Release has been executed by Executive, has not been revoked, and is no
longer subject to revocation by Executive. The Separation Benefits shall be paid
or provided by the Company at the end of such 60-day period, but only if the
Release has been properly executed by Executive and is not revocable at that
time,

 

7



--------------------------------------------------------------------------------

regardless of the date on which the Release was actually executed by Executive.
In the event that such 60-day period spans two calendar years, the Separation
Benefits will be paid in the later year. If the conditions set forth in the
preceding sentence are not satisfied by Executive, the Separation Benefits shall
be forfeited hereunder without the necessity of any further notice.

ARTICLE 3

CONFIDENTIAL INFORMATION AND

RESTRICTIVE COVENANTS

 

3.1 Access to Confidential Information and Specialized Training

In connection with his employment and continuing on an ongoing basis during the
Employment Period, the Company and its Affiliates will give Executive access to
Confidential Information, which Executive did not have access to or knowledge of
before the execution of this Agreement. Executive acknowledges and agrees that
all Confidential Information is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors. Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws, and that unauthorized disclosure or unauthorized use of the
Confidential Information would irreparably injure the Company or an Affiliate.

 

3.2 Agreement Not to Use or Disclose Confidential Information

Both during the term of Executive’s employment and after his termination of
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company or its
Affiliates, in accordance with the duties assigned to Executive. Executive shall
also comply with the “Enbridge, Inc. and its Subsidiaries Revised Statement of
Business Conduct” as it may be amended, and any similar or successor policy
maintained or adopted by the Corporation.

 

3.3 Duty to Return Company Documents and Property

Upon the termination of Executive’s employment with the Company and its
Affiliates, for whatever reason, Executive shall immediately return and deliver
to the Company any and all papers, books, records, documents, memoranda and
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, belonging to the Company or an Affiliate or relating to their
businesses, in Executive’s possession or under his control, and regardless of ,
whether prepared by Executive or others. If at any time after the Employment
Period, Executive determines that he has any Confidential Information in his
possession or under his control, Executive shall immediately return to the
Company all such Confidential Information, including all copies (including
electronic versions) and portions thereof. Within one (1) day after the end of
the Employment Period for any reason, the Executive shall return to Company all
Confidential Information which is in his possession, custody or control.

 

3.4 Non-Solicitation Restriction

To protect the Confidential Information, and in the event of Executive’s
termination of employment for any reason, it is necessary to enter into the
following restrictive covenants which are ancillary to the enforceable promises
between the Company and Executive in this Agreement. Executive hereby covenants
and agrees that he will not, directly or indirectly, either individually or as a
principal, owner, agent, or in any other capacity or on behalf of any other
Person, except on behalf of the Company or an Affiliate, solicit business, or
attempt to solicit

 

8



--------------------------------------------------------------------------------

business, in products or services competitive with any products or services
provided by the Company or any Affiliate, from the Company’s or Affiliate’s
partners or customers (or any prospective partner or customer) as of the
Termination Date, or any other Person with whom the Company or Affiliate had a
business relationship with within the one (1) year period immediately preceding
the Termination Date. This non-solicitation covenant shall remain in effect for
one year following the Termination Date.

 

3.5 No-Recruitment Restriction

The Executive shall not, directly or indirectly, for the Executive or for any
other Person, in any geographic area or market where the Company or any of its
Affiliates is conducting any business, induce any employee of the Company of any
of its Affiliates to terminate his or her employment with the Company or such
Affiliate, or hire or assist in the hiring of any such employee by any Person
not affiliated with the Company, unless such employee has terminated employment
with the Company and its Affiliates for at least thirty (30) days before such
initial solicitation. These nonsolicitation obligations shall apply during the
period that the Executive is employed by the Company and during the two-year
period commencing on the Termination Date. Notwithstanding the foregoing, the
provisions of this Section 3.5 shall not restrict the ability of the Company or
its Affiliates to take any action with respect to the employment or the
termination of employment of any of its employees, or for the Executive to
participate in his capacity as an officer of the Company.

 

3.6 Reformation

It is expressly understood and agreed that the Company and the Executive
consider the restrictions contained in this Article 3 to be reasonable and
necessary to protect the Confidential Information and reasonable business
interests of the Company or its Affiliates. Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified, to be fully enforced in the geographic area and for the time period to
the full extent permitted by law.

 

3.7 No Previous Restrictive Agreements

Executive represents that, except as disclosed in writing to the Company, he is
not bound by the terms of any agreement with any previous employer or other
Person to (a) refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of Executive’s employment by the
Company or (b) refrain from competing, directly or indirectly, with the business
of such previous employer or any other Person. Executive further represents that
his performance under this Agreement will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence prior to Executive’s employment with the Company, and Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or any
other Person.

 

3.8 Remedies

Executive acknowledges that the restrictions contained in this Article 3, in
view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company. In the event
of a breach or a threatened breach by Executive of any provision of Article 3,
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining Executive from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach. These covenants and disclosures shall each be
construed as

 

9



--------------------------------------------------------------------------------

independent of any other provision in this Agreement, and the existence of any
claim or cause of action by Executive against the Company or an Affiliate,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and agreements.

 

3.9 No Disparaging Comments

Executive and the Company shall refrain from any criticisms or disparaging
comments about each other or in any way relating to Executive’s employment or
separation from employment; provided, however, that nothing in this Agreement
shall apply to or restrict in any way the communication of information by the
Company or any of its Affiliates or by the Executive to any state or federal law
enforcement agency. The Company and Executive will not be in breach of this
covenant solely by reason of testimony or disclosure that is required for
compliance with applicable law or regulation or by compulsion of law. A
violation or threatened violation of this prohibition may be enjoined by a court
of competent jurisdiction. The rights under this provision are in addition to
any and all rights and remedies otherwise afforded by law to the Parties.

 

3.10 Company Documents and Property

All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Confidential Information,
and all equipment, components, parts, tools, and the like in Executive’s
custody, possession or control that have been obtained or prepared in the course
of Executive’s employment with the Company or an Affiliate shall be the
exclusive property of the Company or an Affiliate.

 

3.11 Legal Fees and Expenses

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the discretion of the Corporation’s Chief Executive Officer or a
senior executive of Enbridge, Inc., in respect of legal, consulting and
accounting expenses in connection with the negotiation and execution of this
Agreement. The Corporation shall pay all costs, charges and expenses incurred in
respect of legal, consulting and accounting expenses (including legal fees,
charges and disbursements on an as between an attorney and his own client basis)
that are incurred by the Executive or his estate in taking any action or
enforcing any right or benefit provided to the Executive under this Agreement;
provided, however, only if, and to the extent, that the Executive is
substantially successful in any such action or in enforcing any such right or
benefit, and provided further, that any payments pursuant to this Section 3.11
shall not exceed a maximum amount of $20,000 (or such greater amount as may be
ordered by any court or other competent authority).

ARTICLE 4

GENERAL PROVISIONS

 

4.1 Matters Relating to Section 409A of the Code

Notwithstanding any provision in this Agreement to the contrary, if the payment
of any compensation or benefit provided hereunder (including, without
limitation, any Separation Benefits) would be subject to additional taxes and
interest under Section 409A of the Code (“Section 409A”), then the following
provisions shall apply:

 

  (a) Notwithstanding anything to the contrary in this Agreement, with respect
to any amounts payable to Executive under this Agreement in connection with a
termination of Executive’s employment that would be considered “non-qualified
deferred compensation” that is subject to, and not exempt under, Section 409A, a
termination of employment shall not be considered to have occurred under this
Agreement unless and until such termination constitutes Executive’s “separation
from service” with the Company and its Affiliates, as such term is defined under
Section 409A (“Separation from Service”).

 

10



--------------------------------------------------------------------------------

  (b) Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the Separation Benefits payable to Executive
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A, and if Executive is deemed at the time of
his Separation from Service to be a “specified employee” for purposes of
Section 409A, then to the extent delayed payment of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A, such payment shall not be made to
Executive before the earlier of (1) the expiration of the six-month period
measured from the date Executive’s Separation from Service or (2) the date of
Executive’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 4.1 shall be paid in a lump sum to Executive (or to
Executive’s Designated Beneficiary in the event of his death). The determination
of whether Executive is a “specified employee” for purposes of Section 409A at
the time of his Separation from Service shall be made by the Company in
accordance with the requirements of Section 409A.

 

  (c) This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (1) the gross income inclusion under Section 409A or (2) the interest and
additional tax under Section 409A (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties. For purposes
of Section 409A, each payment that Executive may be eligible to receive under
this Agreement shall be treated as a separate and distinct payment and shall not
collectively be treated as a single payment. If any provision of this Agreement
would cause Executive to incur the Section 409A Penalties, the Company may,
after consulting with Executive, reform such provision to comply with
Section 409A or to preclude imposition of the Section 409A Penalties, to the
full extent permitted under Section 409A.

 

4.2 Withholdings; Right of Offset

The Company may withhold and deduct from any benefits and payments made or to be
made pursuant to this Agreement (a) all federal, state, local, foreign, and
other taxes as may be required pursuant to any law or governmental regulation or
ruling, (b) all other employee deductions made with respect to Company’s
employees generally, and (c) any advances made to Executive and owed to Company.

 

4.3 Nonalienation

The right to receive payments under this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by Executive, his dependents or beneficiaries, or to any other
Person who is or may become entitled to receive such payments hereunder. The
right to receive payments hereunder shall not be subject to or liable for the
debts, contracts, liabilities, engagements or torts of any Person who is or may
become entitled to receive such payments, nor may the same be subject to
attachment or seizure by any creditor of such Person under any circumstances,
and any such attempted attachment or seizure shall be void and of no force and
effect.

 

4.4 Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor of the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise), and this Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had

 

11



--------------------------------------------------------------------------------

taken place. As used in this Agreement, “Company” shall mean the Company as
previously defined and any successor by operation of law or otherwise, as well
as any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement. Except as provided in the preceding provisions
of this Section 4.4, this Agreement, and the rights and obligations of the
Parties hereunder, are personal in nature and neither this Agreement, nor any
right, benefit, or obligation of either Party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the written consent of the other Party.

 

4.5 Notice

Each Notice or other communication required or permitted under this Agreement
shall be in writing and transmitted, delivered, or sent by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below or under
that Party’s signature on this Agreement, or at such other address as the
recipient has designated by Notice to the other Party.

To the Corporation:

Enbridge Employee Services, Inc.

1100 Louisiana St., Suite 3300

Houston, TX 77002

Attention: Chief Legal Officer

To Executive: (As set forth below his signature on the signature page of this
Agreement.)

Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

 

4.6 Severability

It is the desire of the Parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held unenforceable by a court of competent jurisdiction, the Parties hereby
agree and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. This Agreement
should be construed by limiting and reducing it only to the minimum extent
necessary to be enforceable under then applicable law.

 

4.7 No Third Party Beneficiaries

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their respective successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

 

4.8 Waiver of Breach

No waiver by either Party of a breach of any provision of this Agreement by the
other Party, or of compliance with any condition or provision of this Agreement
to be performed by the other Party, will operate or

 

12



--------------------------------------------------------------------------------

be construed as a waiver of any subsequent breach by the other Party or any
similar or dissimilar provision or condition at the same or any subsequent time.
The failure of either Party to take any action by reason of any breach will not
deprive such Party of the right to take action at any time while such breach
continues.

 

4.9 Survival of Certain Provisions

Wherever appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of this Agreement or the termination of Executive’s employment.

 

4.10 Entire Agreement; Amendment and Termination

This Agreement contains the entire agreement of the Parties with respect to the
matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties concerning the subject matter hereof. This Agreement may be amended,
waived or terminated only by a written instrument that is identified as an
amendment, waiver or termination hereto and that is executed by or on behalf of
each Party.

 

4.11 Interpretive Matters

In the interpretation of the Agreement, except where the context otherwise
requires:

 

  (a) Headings. The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.

 

  (b) The terms “including” and “include” do not denote or imply any limitation.

 

  (c) The conjunction “or” has the inclusive meaning “and/or”.

 

  (d) Plurals and Genders. The singular includes the plural, and vice versa, and
each gender includes each of the others.

 

  (e) Months. The term “month” refers to a calendar month.

 

  (f) References to Statutes. Reference to any statute, rule, or regulation
includes any amendment thereto or any statute, rule, or regulation enacted or
promulgated in replacement thereof.

 

  (g) The words “herein”, “hereof”, “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;

 

  (h) All amounts referenced herein are in U.S. dollars.

 

4.12 Governing Law; Jurisdiction

All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas. Jurisdiction and
venue of any action or proceeding relating to this Agreement or any Dispute
shall be exclusively in the federal and state courts of competent jurisdiction
in the Houston, Texas metropolitan area. Executive consents to personal
jurisdiction of such courts to adjudicate any Dispute relating to or arising out
of this Agreement or Executive’s employment or termination of employment, and
Executive agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts. EACH OF THE PARTIES HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION, ACTION OR OTHER PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

 

13



--------------------------------------------------------------------------------

4.13 Executive Acknowledgment

Executive acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, (b) he has
read this Agreement and understands its terms and conditions, (c) he has had
ample opportunity to discuss this Agreement with his legal counsel prior to
execution, and (d) no strict rules of construction shall apply for or against
the drafter or any other Party. Executive represents that he is free to enter
into this Agreement including, without limitation, that he is not subject to any
covenant not to compete or other restrictive covenant that would conflict with
his employment duties and covenants under this Agreement.

 

4.14 Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one Party
hereto, but together signed by both Parties.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHERE OF the Corporation has hereunto affixed its corporate seal and
caused this Agreement to be duly executed and delivered by its duly authorized
officers in that behalf and the Executive has hereunto set his hand and seal
effective as of the day and year first written above.

 

ENBRIDGE EMPLOYEE SERVICES, INC.

By:

 

/s/ Joan Gay

Name:

 

Joan Gay

Title:

 

President, Enbridge Employee Services, Inc.

Date:

 

February 11, 2014

 

Accepted and Agreed: ENBRIDGE, INC.

By:

 

/s/ Jane Haberbusch

Name:

 

Jane Haberbusch

Title:

 

VP, Human Resources

Date:

 

February 11, 2014

 

WITNESS:

   EXECUTIVE: Signature:  

/s/ Karen Radford

   Signature:  

/s/ C. Gregory Harper

Name:

 

Karen Radford

   Name:  

C. Gregory Harper

Date:

 

February 11, 2014

   Date:  

February 11, 2014

       Executive’s Address for Notices:       

         

      

         

      

 

 

15



--------------------------------------------------------------------------------

SCHEDULE A

TO

EMPLOYMENT AGREEMENT

GENERAL RELEASE

In consideration of the Separation Benefits set forth in Article 2 of that
certain Employment Agreement (the “Employment Agreement”) dated as of
January     , 2014, by and between Enbridge Employee Services, Inc. (the
“Company”) and C. Gregory Harper (“Executive”), as it may be amended from time
to time, this Release Agreement (the “Agreement”) is made and entered into by
the Company and Executive. The Company and Executive may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.”

By signing this Agreement, Executive and the Company agree as follows:

 

1. Purpose. The purpose of this Agreement is to provide for the orderly
termination of the employment relationship between the Parties, and to
voluntarily resolve any actual or potential disputes or claims that Executive
has or might have, as of the date of Executive’s execution of this Agreement,
against the Company and the Company’s owners, parents, subsidiaries, and
Affiliates (as defined in the Employment Agreement), and its and their
respective directors, officers, employees, owners, agents, attorneys, advisors,
representatives, successors, assigns, employee benefit plans and plan
fiduciaries (hereinafter collectively referred to as the “Released Parties”).
Neither the fact that this Agreement has been proposed or executed, nor the
terms of this Agreement, are intended to suggest, or should be construed as
suggesting, that the Released Parties have acted unlawfully or violated any
federal, state or local law or regulation, or any other duty, policy or
contract.

 

2. Termination of Employment. Effective [—] (the “Termination Date”),
Executive’s employment with the Company was terminated.

 

3. Separation Benefits. In consideration for Executive’s execution of, and
required performance under, this Agreement, the Company shall provide Executive
with the Separation Benefits (as such term is defined in the Employment
Agreement), which benefits Executive would not otherwise have received, or been
entitled to receive, other than those benefits that are required to be paid or
provided under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or other applicable laws. All Company perquisites have ceased upon
the Termination Date, and all payments hereunder shall be net of applicable
federal, foreign, state and local taxes, as required by law.

 

4. Waiver of Additional Compensation or Benefits. The Separation Benefits to be
paid to Executive under Section 3 above constitute the entire amount of
compensation and consideration due to Executive under this Agreement or any
other agreement, policy, plan or arrangement of the Company providing for
severance or separation benefits. Executive acknowledges that he has no right to
seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement.

The Parties acknowledge and agree that Executive is not releasing claims to
employee benefits pursuant to the Company’s or its Affiliates’ employee benefit
plans that are subject to ERISA which explicitly provide for the payment of
benefits following the Termination Date.

 

5. Tax Consequences. The Company has made no representations to Executive
regarding the tax consequences of any Separation Benefit received by Executive
under this Agreement. To the extent that any payments or benefits provided
hereunder are considered deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company intends for
this Agreement to comply with, or be exempt from, the standards for nonqualified
deferred compensation established by Section 409A of the Code (the “409A
Standards”). To the extent that any terms of this Agreement would subject
Executive to gross income inclusion, interest or an additional tax pursuant to
Code Section 409A, those terms are to that extent superseded by the 409A
Standards. The Company reserves the right to amend the timing of any payments to
be made hereunder in order to comply with the 409A Standards to the full extent
permitted under Code Section 409A as determined by the Company.

 

A-1

    Executive’s Initials   



--------------------------------------------------------------------------------

6. Certain Continuing Obligations. Executive acknowledges and agrees that
certain provisions and post-employment covenants and obligations in the
Employment Agreement shall survive the (a) termination of the employment
relationship, (b) termination of the Employment Agreement, and (c) the execution
of this Agreement; and Executive hereby agrees to fully honor his
post-employment covenants and obligations as set forth in the Employment
Agreement.

 

7. Executive Representations. Executive expressly acknowledges and represents,
and intends for the Company to rely upon his representations that he:

 

  (1) Has not filed any complaints, claims or actions against the Company or its
Affiliate with any court, agency, or commission regarding the matters
encompassed by this Agreement and that he will not do so at any time in the
future; and that if any court or agency assumes jurisdiction of any complaint,
claim or action against the Company or its Affiliate on behalf of Executive, he
will direct that court or agency to withdraw from or dismiss with prejudice the
matter.

 

  (2) Understands that he is, by entering into this Agreement, releasing the
Released Parties, including the Company and its Affiliates, from and against any
and all claims he has or may ever have against them under federal, state, or
local laws, which claims have arisen on or before the date of his execution of
this Agreement.

 

  (3) Understands that he is, by entering into this Agreement, waiving all
claims that he may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended, which have arisen on or
before the date of his execution of this Agreement.

 

  (4) Has reviewed all aspects of this Agreement, and has carefully read and
fully understands all of the provisions and effects of this Agreement.

 

  (5) Has been, and is hereby, advised in writing to consult with an attorney of
his choice before signing this Agreement.

 

  (6) Is knowingly and voluntarily entering into this Agreement, and has relied
solely and completely upon his own judgment and, if applicable, the advice of
his own attorney in entering into this Agreement.

 

  (7) Is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of any Released Party, other
than those that are specifically stated in this written Agreement.

 

  (8) Does not waive rights or claims that may first arise after the date this
Agreement is signed by Executive.

 

8.

General Release and Waiver. In consideration of the Separation Benefits and
other consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Executive, Executive, on his own behalf and on behalf of his agents,
administrators, representatives, executors, successors, heirs, devisees and
assigns (collectively, the “Releasing Parties”) hereby fully releases, remises,
waives, acquits and forever discharges the Company, and all of its Affiliates,
subsidiaries and each of their respective past, present and future officers,
directors, agents, employees, consultants, independent contractors, attorneys,
advisers, successors and assigns (collectively, the “Released Parties”), jointly
and severally, from any and all claims, rights, demands, debts, obligations,
losses, causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “Claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to Executive’s employment with the Company or its Affiliates or the
termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including without
limitation all claims arising under

 

A-2

    Executive’s Initials   



--------------------------------------------------------------------------------

  or relating to his employment, any alleged employment agreement or other
agreement, bonuses, any bonus plan, any long term incentive plan, termination
from employment, any other claimed payments, employment contracts, benefits or
bonuses or purported employment discrimination, retaliation, wrongdoing or
violations of civil rights of whatever kind or nature, including without
limitation all claims arising under any other alleged agreement, the Age
Discrimination in Employment Act, the Americans with Disabilities Act of 1990,
as amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Older Workers Benefit Protection Act,
the Uniformed Services Employment and Re-Employment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the
Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information Nondiscrimination
Act, the National Labor Relations Act, the Labor Management Relations Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, the Texas Labor Code, the Texas Payday Law, the Texas
Commission on Human Rights Act or Chapter 21, any statute or laws of the State
of Texas, or any other federal, state or local whistleblower, discrimination or
anti-retaliation statute, law or ordinance, including, without limitation, any
workers’ compensation or disability claims under any such laws, claims for
wrongful discharge, breach of express or implied contract or implied covenant of
good faith and fair dealing, any alleged employment agreement or other
agreement, and any other claims arising under state or federal law, as well as
any expenses, costs or attorneys’ fees.

Except as required by law, Executive agrees that he will not commence, maintain,
initiate, or prosecute, or cause, encourage, assist, volunteer, advise or
cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or claim before any
court, agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company (or any Affiliate thereof), any other alleged
agreement or any of the matters discharged and released in this Agreement.
Notwithstanding the preceding sentence or any other provision of this Agreement,
this release is not intended to interfere with Executive’s right to file a
charge with the Equal Employment Opportunity Commission (the “EEOC”) in
connection with any claim Executive believes he may have against the Company or
its Affiliates. However, by executing this Agreement, Executive hereby waives
the right to recover in any proceeding he may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission (or any other agency) on Executive’s behalf.

This release shall not apply to the performance of any of the Company’s
obligations under this Agreement, COBRA continuation coverage (which shall be
subject to COBRA law and regulation) or with respect to Executive’s interest in
any vested accrued benefit or account balance under any employee benefit plan
subject to the Employment Retirement Income Security Act of 1974, as amended
(such as the Company’s 401(k) plan), to which Executive is entitled under terms
and conditions of such plan. Executive acknowledges that certain of the
Separation Benefits provided for in Section 3 constitute good and valuable
consideration for the release contained in this Section 8.

 

9.

Mutual Non-Disclosure and Confidentiality. The Parties agree to keep
confidential the specific terms of this Agreement, the facts and circumstances
of Executive’s employment, and the events giving rise to this Agreement, and
they shall not disclose same to any Person, except that (a) Executive may inform
Executive’s spouse, financial, tax, professional, pastoral and legal advisors of
the contents or terms of this Agreement; and (b) the Company may disclose the
terms of this Agreement, the facts and circumstances of Executive’s employment
and the facts and circumstances giving rise to this Agreement to those Persons
as needed (including to implement the terms of this Agreement). Before sharing
the Agreement or its terms with Executive’s financial, tax and legal advisors,
Executive agrees to notify them of this confidentiality requirement. If
Executive or the Company is required to disclose the Agreement or any other
confidential matter to others by legal process, the Party so ordered shall to
the extent practical under the circumstances first give notice to the other
Party in order that such other Parties may have an opportunity to seek a

 

A-3

    Executive’s Initials   



--------------------------------------------------------------------------------

  protective order. The Parties shall cooperate with each other, should either
decide to seek a protective order with all costs and expenses being borne by the
Party seeking such order. Executive represents that at all times prior to his
execution of this Agreement he has complied with the non-disclosure,
confidentiality and non-disparagement obligations of this Agreement and the
Employment Agreement. In the event that Executive breaches any such
non-disclosure, confidentiality or non-disparagement provisions regardless of
whether such breach occurs before or after Executive executes this Agreement,
Executive forfeits any and all rights to the Separation Benefits.

 

11. No Assignment of Claims. Executive represents that he has not transferred or
assigned, to any person or entity, any Claim involving the Company, or any
portion thereof or interest therein.

 

12. Binding Effect of Agreement. This Agreement shall be binding upon the
Company and its successors and assigns, and upon Executive and his heirs,
spouse, representatives, successors and assigns.

 

13. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

 

14. No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.

 

15. Section 409A Compliance. It is the intention of the Company and the
Executive that this Agreement is written and administered, and will be
interpreted and construed, in a manner such that no amount under this Agreement
becomes subject to (a) gross income inclusion under Code Section 409A or
(b) interest and additional tax under Code Section 409A (collectively, “Section
409A Penalties”), including, where appropriate, the construction of defined
terms to have meanings that would not cause the imposition of the Section 409A
Penalties. Accordingly, the Executive consents to any amendment of this
Agreement as the Company may reasonably make in furtherance of such intention,
and the Company shall promptly provide, or make available to, the Executive a
copy of such amendment. Further, to the extent that any terms of the Agreement
are ambiguous, such terms shall be interpreted as necessary to comply with, or
an exemption under, Code Section 409A when applicable.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understandings, or
representations between the Parties, whether oral or written, between the
Parties, pertaining to the subject matter of this Agreement and Executive’s
employment or termination of employment with the Company. No oral statements or
other prior written material not specifically incorporated into this Agreement
shall be of any force and effect, and no changes in or additions to this
Agreement shall be recognized, unless incorporated into this Agreement by
written amendment, with any such amendment to become effective as of the date
stipulated in it. Any amendment to this Agreement must be signed by both
Parties. Executive represents and acknowledges that in executing this Agreement,
Executive does not rely on, has not relied on, and specifically disavows any
reliance on, any communications, promises, statements, inducements, or
representations, oral or written, by the Company or its Affiliates, attorneys or
agents, except as expressly contained in this Agreement. Executive further
represents that Executive is relying on his own judgment in entering into this
Agreement.

 

17.

Venue. The exclusive venue for any and all Disputes, suits or other proceedings
relating to or arising out of this Agreement or out of the employment
relationship shall be in the United States District Court for the Southern
District of Texas, or a state district court of competent jurisdiction in Harris
County, Texas. Executive consents to personal jurisdiction of such courts to
adjudicate any Dispute or other controversy relating to or arising out of this
Agreement, the Employment Agreement, or Executive’s employment or termination of
employment, and Executive agrees that he shall not challenge personal or subject
matter

 

A-4

    Executive’s Initials   



--------------------------------------------------------------------------------

  jurisdiction in such courts. EACH OF THE PARTIES HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION, ACTION OR OTHER PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

 

18. Twenty-One Days to Consider Offer of Separation Benefits. Executive shall
have, and by signing this Agreement Executive acknowledges and represents, that
he has had, the opportunity to take at least twenty-one (21) days after the date
of his receipt of this Agreement to consider whether to elect to sign it and to
thereby waive and release the rights and Claims addressed in this Agreement.
Although Executive may sign this Agreement prior to the end of the 21-day
period, Executive may not sign this Agreement on or before the Termination Date.
In addition, if Executive signs this Agreement prior to the end of the 21-day
period, Executive shall be deemed, by doing so, to have certified and agreed
that the decision to make such election prior to the expiration of the 21-day
period of time is knowing and voluntary and was not induced by the Company
through: (a) fraud, misrepresentation, or a threat to withdraw or alter the
offer prior to the end of the 21-day period; or (b) an offer to provide
different terms or benefits in exchange for signing the Agreement prior to the
expiration of the 21-day period. Executive is advised to consult with an
attorney with regard to his decision as to whether or not to enter into this
Agreement.

Executive must sign and return the executed Release within sixty (60) days of
the date of his receipt of the Release on or after the Termination Date. No
Separation Benefits shall be payable or provided by the Company unless and until
the Release has been executed by Executive, has not been revoked, and is no
longer subject to revocation by Executive. The Separation Benefits shall be paid
or provided by the Company at the end of such 60-day period, but only if the
Release has been properly executed by Executive and is not revocable at that
time, regardless of the date on which the Release was actually executed by
Executive. In the event that such 60-day period spans two calendar years, the
Separation Benefits will be paid in the later year. If the conditions set forth
in the preceding sentence are not satisfied by Executive, the Separation
Benefits shall be forfeited hereunder without the necessity of any further
notice.

 

19. Seven Day Revocation Period. Executive may revoke this Agreement at any time
within seven (7) days after he signs it. To revoke the Agreement, Executive must
deliver written notification of such revocation to the attention of President &
CEO, Enbridge Inc., within seven (7) days after the date Executive signs this
Agreement.

 

20. Knowing and Voluntary Waiver. Executive, by Executive’s free and voluntary
act of signing below, (a) acknowledges that he has been given a period of
twenty-one (21) days to consider whether to agree to the terms contained herein,
(b) acknowledges that he has been advised in writing to consult with an attorney
prior to executing this Agreement, (c) acknowledges that he understands that
this Agreement specifically releases and waives all rights and claims that
Executive may have under the Age Discrimination in Employment Act, as amended,
prior to the date on which Executive signs this Agreement, and (d) agrees to all
of the terms of this Agreement and intends to be legally bound thereby.

This Agreement will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Executive (the “Effective Date”).
During the seven-day period prior to the Effective Date, Executive may revoke
his agreement to release claims under the Age Discrimination in Employment Act
by indicating in writing to the Company his intention to revoke. If Executive
exercises his right to revoke hereunder, Executive shall forfeit his right to
receive the Separation Benefits.

 

21. Executive Acknowledgment. Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his personal legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party.

 

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one Party hereto, but together signed by both Parties.

 

A-5

    Executive’s Initials   



--------------------------------------------------------------------------------

23. Miscellaneous. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.

It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the Party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages from any court
of competent jurisdiction, and the prevailing Party shall be entitled to recover
its reasonable costs and attorney’s fees.

Executive further understands and agrees that if he, or someone acting on his
behalf, files, or causes to be filed, any charge, complaint, or action in
respect of Claims released hereunder against the Company and/or any other
Released Parties, he expressly waives any right to recover any damages or other
relief whatsoever from the Company and/or other Released Parties, including
costs and attorneys’ fees.

 

24. Choice of Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.

[Signature page follows.]

 

A-6

    Executive’s Initials   



--------------------------------------------------------------------------------

THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A RELEASE OF CLAIMS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING THIS AGREEMENT, YOU MAY
TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS THIS
AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).

I HEREBY ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, I
UNDERSTAND ALL OF ITS TERMS, I AM RELEASING CLAIMS, AND I AM ENTERING INTO THIS
AGREEMENT VOLUNTARILY.

 

WITNESS:

  EXECUTIVE:

Signature:

  

 

  Signature:  

 

Name:

  

 

  Name:  

 

Date:

  

 

  Date:  

 

 

Executive’s Address for Notices:

 

 

 

ENBRIDGE EMPLOYEE SERVICES, INC.

By:

 

 

Name:  

 

Title:

 

 

Date:

 

 

 

A-7

    Executive’s Initials   